           Case
           Case1:19-cv-02039-PGG
                1:19-cv-02039-PGG Document
                                  Document11
                                           8 Filed
                                             Filed03/12/19
                                                   04/10/19 Page
                                                            Page11of
                                                                   of10
                                                                      10




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK


------------------------------------------------------------x

BART J. TARULLI,                                                CIVIL ACTION NO.
                                                                1:19-cv-02039 (PGG) (OTW)
     Plaintiff,

v.

AMERIPRISE FINANCIAL SERVICES,

     Defendant.

-----------------------------------------------------------x

____________________________________________________________________________

                                DEFENDANT'S
      MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION TO DISMISS
___________________________________________________________________________

                                                     CARLET, GARRISON, KLEIN
                                                     & ZARETSKY, L.L.P.
                                                     Michael J. Zaretsky, Esq. (MZ-7098)
                                                     623 Fifth Avenue, 24th Floor
                                                     New York, NY 10022
                                                     (212) 869-2147
                                                     Attorneys for Defendant
On the Brief:
Michael J. Zaretsky, Esq.
            Case
            Case1:19-cv-02039-PGG
                 1:19-cv-02039-PGG Document
                                   Document11
                                            8 Filed
                                              Filed03/12/19
                                                    04/10/19 Page
                                                             Page22of
                                                                    of10
                                                                       10




                                            TABLE OF CONTENTS



TABLE OF AUTHORITIES ....................................................................................................... 2
PRELIMINARY STATEMENT ................................................................................................. 3
STATEMENT OF FACTS AND PROCEDURAL HISTORY ................................................ 4
LEGAL ARGUMENT
POINT I
THE VERIFIED PETITION SHOULD BE DISMISSED AS TIME-BARRED .................... 6
CONCLUSION ............................................................................................................................. 8




                                                                    1
             Case
             Case1:19-cv-02039-PGG
                  1:19-cv-02039-PGG Document
                                    Document11
                                             8 Filed
                                               Filed03/12/19
                                                     04/10/19 Page
                                                              Page33of
                                                                     of10
                                                                        10




                                                   TABLE OF AUTHORITIES

Cases

Barbier v. Shearson Lehman, Hutton, Inc., 948 F2d 117 (2d Cir. 1991) ...................................... 7
Colavito v. Hockmeyer Equipment Corp., 605 F. Supp. 1482 (S.D.N.Y. 1985) ........................... 8
In re Ballabon, No. 15 cv. 5016 (DLC), 2015 WL 696 5162 at *4…………………………….…7
Jones v. Bock, 549 U.S. 199, 127 S.Ct. 910, 166 L.Ed. 2d 798 (2007) ........................................ 6
Kalynaram v. Am. Ass'n. of Univ. Professors at N.Y. Inst. of Tech., Inc., 742 F.3d 42, n. (2d Cir.
2014) .............................................................................................................................................. 5
Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Shaddock, 822 F. Supp. 125 (S.D.N.Y. 1993) ... 7
Nghiem v. U.S. Dept. of Veterans Affairs, 451 F. Supp. 2d 599 (S.D.N.Y. 2006) ........................ 5
Salas Capital Partners, LLC v. Moser, 209 F. Supp. 3d 468, n.3, ............................................ 7, 8

Statutes

9 U.S.C. §12 .................................................................................................................................. 8
9 U.S.C. §1 ..................................................................................................................................... 3




                                                                          2
        Case
        Case1:19-cv-02039-PGG
             1:19-cv-02039-PGG Document
                               Document11
                                        8 Filed
                                          Filed03/12/19
                                                04/10/19 Page
                                                         Page44of
                                                                of10
                                                                   10




                               PRELIMINARY STATEMENT

       Plaintiff is a former financial advisor and registered representative who was associated

with the defendant, Ameriprise Financial Services, Inc. ("Ameriprise") which has been sued as

"Ameriprise Financial Services" in this action.

       Plaintiff was a party to a franchise agreement with Ameriprise which was terminated,

along with his registration, on December 20, 2015.

       Subsequent to his termination by Ameriprise, plaintiff initiated arbitration in the office of

Dispute Resolution of the Financial Industry Regulatory Authority ("FINRA") on November 25,

2016. In the arbitration the plaintiff alleged breach of contract, discriminatory behavior, failure

to supervise, libel and wrongful termination against Ameriprise.           Ameriprise denied the

allegations and claims. After an evidentiary hearing the arbitration panel denied the plaintiff's

claims in their entirety in a written award that was executed in counterparts by each of the

arbitrators on dates ranging between September 18th and September 20th, 2018. The arbitration

award was served upon the plaintiff and Ameriprise on September 21, 2018.

       The plaintiff initiated the above-entitled action in New York Supreme Court, New York

County, by filing a "Verified Petition" and Notice of Petition seeking to vacate the arbitration

award, on October 19, 2018. Despite the fact that he filed the Verified Petition in state court on

October 19, 2018, the plaintiff did not verify the “Verified Petition” until February 12, 2019, and

he did not serve the Verified Petition or the Notice of Petition on Ameriprise until February 13,

2019, almost 4 months after the date the arbitration award was served on him by FINRA.

       As discussed in more detail below, plaintiff's Verified Petition is barred by the applicable

statute of limitations, i.e. the Federal Arbitration Act (“FAA”), at 9 U.S.C. §1, et seq. Plaintiff

was required to serve the Verified Petition and Notice of Petition on Ameriprise within three

                                                  3
         Case
         Case1:19-cv-02039-PGG
              1:19-cv-02039-PGG Document
                                Document11
                                         8 Filed
                                           Filed03/12/19
                                                 04/10/19 Page
                                                          Page55of
                                                                 of10
                                                                    10




months after the arbitration award was filed or delivered. As plaintiff filed the Verified Petition,

seeking vacation, on October 19, 2018, it is clear that he was in receipt of the award some time

prior to that date. Accordingly, the three-month period provided by the Federal Arbitration Act

expired no later than three months later, i.e. January 19, 2019 and as early as December 21,

2018, three months after the award was issued and mailed by FINRA. It is undisputed that

Ameriprise was not served with the Verified Petition until February 13, 2019, more than 25 days

after the latest date he should have served it under the FAA.

       The Statute of Limitations for initiating an action to vacate an arbitration award is not one

that is flexible or that can be extended. Accordingly, the Verified Petition is barred by the

applicable statute of limitations in the FAA and, therefore, fails to state a claim upon which relief

may be granted. This action, therefore, must be dismissed pursuant to Fed. R. Civ. P.12(b)(6).




                STATEMENT OF FACTS AND PROCEDURAL HISTORY

       Ameriprise is a member of FINRA, providing among others, financial planning services

and broker-dealer services to its customers including the sale of various investment products.

(Declaration of Trina I. Iijima, dated March 12, 2019 ("Iijima Dec."), ¶ 2). The plaintiff was a

former registered representative of Ameriprise under applicable FINRA rules providing various

services to Ameriprise customers. (Id. ¶ 4, 6)

       Plaintiff's contractual relationship with Ameriprise was established by a franchise

agreement between the plaintiff and American Express Financial Advisors, Inc., a predecessor in

interest to Ameriprise. (Id., ¶ 4). The plaintiff's relationship and contract with Ameriprise, along




                                                 4
         Case
         Case1:19-cv-02039-PGG
              1:19-cv-02039-PGG Document
                                Document11
                                         8 Filed
                                           Filed03/12/19
                                                 04/10/19 Page
                                                          Page66of
                                                                 of10
                                                                    10




with his FINRA registration, was terminated by Ameriprise on December 20, 2015 for a

violation of certain company policies related to unauthorized trades in a client account. (Id., ¶ 6).

       On or about November 25, 2016, plaintiff commenced arbitration against Ameriprise

before FINRA's Office of Dispute Resolution, asserting causes of action for breach of contract,

discriminatory behavior, failure to supervise, libel and wrongful termination. (Id., ¶ 7) and Exh.

A, p.1).1 Evidentiary hearings were held pursuant to FINRA's rules in August, 2018, and a

written award denying all of plaintiff's claims was issued by the FINRA arbitration panel, with

execution by the members of the panel of arbitrators, in counterparts, on dates between

September 18 and September 20, 2018. (Id., Exh. A, pp. 5-7). The award also bore a "Date of

Service" from FINRA of September 21, 2018. (Id., p. 7). The letter from FINRA transmitting

the award to the plaintiff and Ameriprise was dated FINRA on September 21, 2018. (Id., Exh.

C).

       Plaintiff initiated the above entitled action by filing what was designated as a "Verified

Petition" with the Supreme Court of the State of New York, New York County, on October 19,

2018 (Doc. 1-1, pp. 1-2). At the same time, it appears that the plaintiff also filed a "Notice of

Petition" with the State Court which indicates that a "return date" of November 20, 2018, for the

Petition, was scheduled by the State Court. (Doc. 1-1, p. 3).

       While the Verified Petition was filed on October 19, 2018, it does not appear that it was

actually verified by the plaintiff until February 12, 2019 (Doc. 1-1, p. 2). Furthermore, neither


1
  Documents outside of a pleading may be considered by the Court in deciding a motion to
dismiss, without converting it to a Summary Judgment Motion, if they are attached to the
pleading, or incorporated by reference therein, or integral to the pleading. Kalynaram v. Am.
Ass'n. of Univ. Professors at N.Y. Inst. of Tech., Inc., 742 F.3d 42, 44, n.l (2d Cir. 2014), cert.
denied, 135 S. Ct. 677 (2014); Nghiem v. U.S. Dept. of Veterans Affairs, 451 F. Supp. 2d 599,
603 (S.D.N.Y. 2006), Aff'd., 323 Fed. Appx. 16 (2d Cir. 2009), cert. denied, 588 U.S. 1137
(2010).
                                                5
           Case
           Case1:19-cv-02039-PGG
                1:19-cv-02039-PGG Document
                                  Document11
                                           8 Filed
                                             Filed03/12/19
                                                   04/10/19 Page
                                                            Page77of
                                                                   of10
                                                                      10




the Verified Petition, nor the Notice of Petition or any of the attached documents filed by the

plaintiff in the State Court, were served upon Ameriprise until February 13, 2019 (Iijima Dec. ¶

11-12, Exh. B).2

          The Verified Petition seeks “maximum” damages of $11,817,945.00. [Doc. 1-2, p. 385]

          Ameriprise is a Delaware corporation with its executive offices in Minnesota, and the

plaintiff is a citizen of New York. (Iijima Dec. ¶ 3, 5).

          Ameriprise timely removed this action to this Court by filing a Notice of Removal [Doc.

1] on March 5, 2019, less than 30 days after Ameriprise was served with the Verified Petition

and Notice of Petition.


                                        LEGAL ARGUMENT

                                                POINT I

          THE VERIFIED PETITION SHOULD BE DISMISSED AS TIME-BARRED

          A pleading asserting a cause of action is subject to dismissal for failing to state a claim if

the allegations "show that relief is barred by the applicable statute of limitations." Jones v. Bock,

549 U.S. 199, 127 S.Ct. 910, 920-21, 166 L.Ed. 2d 798 (2007).

          The plaintiff is pro se, and his Verified Petition appears to have been completed by the

use of a "fill-in-the-blanks" form provided by the State Court Clerk. In such form, one of the

blanks asks the plaintiff to "describe what you are requesting" and in response, plaintiff stated

"total reversal of decision by FINRA, both compensatory & punitive [sic]. Complainant has

organized a booklet listing all infractions toward claimant and showing exhibits and evidence in

overwhelming context" (Doc. 1-1, p. 1). In the ad damnum clause plaintiff requested that the


2
    It does not appear that any new "return date" was established in state court after the November
                                                   6
         Case
         Case1:19-cv-02039-PGG
              1:19-cv-02039-PGG Document
                                Document11
                                         8 Filed
                                           Filed03/12/19
                                                 04/10/19 Page
                                                          Page88of
                                                                 of10
                                                                    10




state court "reverse [sic] vacate award by FINRA and award claimant both compensatory and

punitive damages.) Id., p. 2.

       While not specifically designating any causes of action or identifying any relevant

statutes, it is clear that the Verified Petition seeks to vacate the FINRA arbitration award award

that denied plaintiff any relief under the Statement of Claim he filed with FINRA's office of

Dispute Resolution.

       The FAA applies to this action in that this case involves the Court's subject-matter

jurisdiction, i.e. diversity of citizenship, and the contract calling for arbitration evidences a

transaction involving interstate commerce. Salas Capital Partners, LLC v. Moser, 209 F. Supp.

3d 468, n.3, citing In re Ballabon, No. 15 cv. 5016 (DLC), 2015 WL 696 5162 at * 4 (S.D.N.Y.

November 10, 2015). See, also, Barbier v. Shearson Lehman, Hutton, Inc., 948 F2d 117, 120

(2d Cir. 1991). (“diversity jurisdiction serves as a basis for invoking the provisions of the

FAA…”); Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Shaddock, 822 F. Supp. 125, 132

(S.D.N.Y. 1993).      (“There is little dispute as to the interstate nature of the transactions

underlying this controversy: they involve investors from Colorado, a New York financial

institution, and the execution of trades involving financial instruments on a national exchange.

On this ground at least, respondents' reliance on the FAA is unimpeachable”).

       It cannot be disputed that the relationship between plaintiff and Ameriprise involved

interstate commerce, in that plaintiff is a New York resident and Ameriprise is a corporation

organized and existing under laws of the State of Delaware, with its principal corporate offices

located in Minnesota.           Ameriprise provided various, compliance, administrative and




20, 2018 date.
                                                7
         Case
         Case1:19-cv-02039-PGG
              1:19-cv-02039-PGG Document
                                Document11
                                         8 Filed
                                           Filed03/12/19
                                                 04/10/19 Page
                                                          Page99of
                                                                 of10
                                                                    10




transactional services from its offices in Minnesota. (Iijima Dec., ¶ 5). Accordingly, the FAA

applies to the instant attempt by the plaintiff to vacate the arbitration award.

       The FAA provides its statute of limitations in 9 U.S.C. §12, as follows:

       Notice of a motion to vacate, modify or correct an award must be served upon the
       adverse party or his attorney within 3 months after the award is filed or delivered.

       It is undeniable that the plaintiff received the arbitration award at some time before

October 19, 2018, when he filed the Verified Petition to vacate it in the State Court. While the

arbitration award has a “Date of Service” of September 21, 2018, and thus was "filed" no later

than that date with FINRA's Office of Dispute Resolution, Ameriprise is unable to prove when

the award was "delivered" to the plaintiff; but it is evident that it had to be before October 19,

2018. While the FAA does not define the terms “filed and delivered,” it has been held that the

three-month limitation period is calculated from the date of the award. Colavito v. Hockmeyer

Equipment Corp., 605 F. Supp. 1482, 1487 (S.D.N.Y. 1985).

        Thus, it is clear that more than three months had transpired after the award was filed and

served when plaintiff served the Verified Petition and Notice of Petition on Ameriprise on

February 13, 2019. It is, equally, clear that the FAA's statute of limitations required service on

Ameriprise, not merely the filing of the Verified Petition and Notice of Petition, within the three-

month period. Salas Capital Partners, supra, 289 F.Supp.3d at 476. (Finding “service” of

motion to vacate within 3 weeks after service of arbitration award to be timely.)


                                          CONCLUSION

       Based upon the foregoing facts and argument, it is respectfully submitted that the plaintiff

is time-barred from seeking vacatur of the arbitration award. Accordingly, Ameriprise requests



                                                  8
        Case
        Case1:19-cv-02039-PGG
             1:19-cv-02039-PGG Document
                               Document11
                                        8 Filed
                                          Filed03/12/19
                                                04/10/19 Page
                                                         Page10
                                                              10of
                                                                of10
                                                                   10




that the Court grant its motion in its entirety and dismiss this action, with prejudice.



Dated: March 12, 2019
                                               Respectfully submitted,

                                               CARLET, GARRISON, KLEIN
                                               & ZARETSKY, L.L.P.


                                               By: s/Michael J. Zaretsky
                                                   Michael J. Zaretsky




                                                  9
